Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 1 of 24 PageID 924




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

JAMES ROY CARTER,

                 Petitioner,

vs.                                        Case No. 3:18-cv-809-J-39JBT


SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

                 Respondents.


                                   ORDER

                             I.   INTRODUCTION

      James Roy Carter, a petitioner proceeding pro se, challenges

his state court (Duval County) conviction for carjacking through

his Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus By

a Person in State Custody (Petition) (Doc. 1).              He raises one

ground.    Id. at 5.     Respondents filed an Answer in Response to

Order to Show Cause (Response) (Doc. 10).1            Petitioner filed a

notice that he does not intend to file a reply (Doc. 12).                See

Order (Doc. 4).



1 The Court will reference the page number assigned by                   the
electronic filing system with respect to all documents                   and
exhibits.
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 2 of 24 PageID 925




                              II.    EVIDENTIARY HEARING

       Petitioner carries the burden to establish a need for an

evidentiary hearing.          See Chavez v. Sec'y, Fla. Dep't of Corr.,

647 F.3d 1057, 1060 (11th Cir. 2011) (opining a petitioner bears

the burden of establishing the need for an evidentiary hearing

with more than speculative and inconcrete claims of need), cert.

denied, 565 U.S. 1120 (2012).          Upon review, Petitioner has not met

this    burden;    the       Court   finds    it    can    "adequately    assess

[Petitioner's] claims without further factual development," Turner

v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), cert. denied, 541

U.S. 1034 (2004).        The Court concludes Petitioner is not entitled

to an evidentiary hearing.           Schriro v. Landrigan, 550 U.S. 465,

474 (2007).

                      III.    THE PETITION AND RESPONSE

       Although   not    a   model   of    clarity,   in   ground   one   of   the

Petition,    Petitioner       apparently     challenges    the   filing   of    the

information, stating it was filed in bad faith, and the sufficiency

of   the   evidence     presented     at   trial,     complaining   there      were

“unsubstantiated allegations of misconduct” and no foundation for

the jury to find a factual act of force, assault, violence or

putting in fear in the taking of the motor vehicle.                 Petition at

5.     Additionally, Petitioner claims he was improperly sentenced

to life because he was not charged with the greater offense of
                              2
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 3 of 24 PageID 926




carjacking with a weapon.             Id. at 6-7.        Finally, Petitioner

asserts he was acquitted by the state circuit court judge in the

order denying post-conviction relief.         Id. at 10-11.        Under relief

requested, Petitioner references the Fourth, Fifth, Sixth, Eighth,

Thirteenth,    and    Fourteenth      Amendments    to    the    United    States

Constitution, and relies on the Due Process Clause, the Equal

Protection Clause, and the “equity of the paramount organic laws.”

Id. at 21.

      Respondents,     noting   the    Petition    is    not    entirely   clear,

restate   Petitioner’s     ground     one:   “whether      Petitioner      fairly

presented his claim that his due process rights were violated

because the information in his case was filed in bad faith[.]”

Response at 14 (capitalization omitted).                 Respondents contend

ground one is unexhausted and procedurally barred.                Id. at 14-17.

Alternatively,       Respondents    assert   the    information      adequately

placed Petitioner on notice of the offense, satisfying due process

requirements.    Id. at 18-20.        Finally, they submit, to the extent

Petitioner argues insufficiency of the evidence, the evidence at

trial was sufficient to support every element of the offense of

carjacking.    Id. at 20-22.

                            IV.    HABEAS REVIEW

      In this case, Petitioner claims he is detained “in violation

of the Constitution or laws or treaties of the United States.”                 28
                                 3
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 4 of 24 PageID 927




U.S.C. § 2241(c)(3).      The Court recognizes its authority to award

habeas corpus relief to state prisoners “is limited-by both statute

and Supreme Court precedent.”        Knight v. Fla. Dep’t of Corr., 936

F.3d 1322, 1330 (11th Cir. 2019), petition for cert. filed, (U.S.

Apr. 20, 2019) (No. 19-8341).       The AEDPA governs a state prisoner's

federal petition for habeas corpus and “prescribes a deferential

framework    for   evaluating     issues   previously      decided   in   state

court[,]” Sealey v. Warden, Ga. Diagnostic Prison, 954 F.3d 1338,

1354 (11th Cir. 2020) (citation omitted), limiting a federal

court’s authority to award habeas relief.           See 28 U.S.C. § 2254;

Shoop v. Hill, 139 S. Ct. 504, 506 (2019) (per curiam) (recognizing

AEDPA imposes “important limitations on the power of federal courts

to overturn the judgments of state courts in criminal cases").               As

such, federal courts may not grant habeas relief unless one of the

claims:     "(1)'was   contrary    to,     or   involved    an   unreasonable

application of, clearly established Federal law, as determined by

the Supreme Court of the United States,' or (2) 'was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.' 28 U.S.C. § 2254(d)."

Nance v. Warden, Ga. Diagnostic Prison, 922 F.3d 1298, 1300-1301

(11th Cir. 2019), cert. denied, No. 19-6918, 2020 WL 1325907 (U.S.

Mar. 23, 2020).

      In Knight, the Eleventh Circuit explained:
                                 4
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 5 of 24 PageID 928




                  A decision is “contrary to” clearly
            established federal law “if the state court
            arrives at a conclusion opposite to that
            reached by [the Supreme] Court on a question
            of law or if the state court decides a case
            differently than [the Supreme] Court has on a
            set of materially indistinguishable facts.”
            Williams [v. Taylor, 529 U.S. 362 (2000)] at
            413, 120 S. Ct. 1495. A state court decision
            involves an unreasonable application of
            federal law “if the state court identifies the
            correct governing legal principle from [the
            Supreme] Court’s decisions but unreasonably
            applies that principle to the facts of the
            prisoner’s case.” Id. To justify issuance of
            the writ under the “unreasonable application”
            clause, the state court’s application of
            Supreme Court precedent must be more than just
            wrong in the eyes of the federal court; it
            “must    be    ‘objectively    unreasonable.’”
            Virginia v. LeBlanc, ––– U.S. ––––, 137 S. Ct.
            1726, 1728, 198 L.Ed.2d 186 (2017)(quoting
            Woods v. Donald, ––– U.S. –––, 135 S. Ct. 1372,
            1376, 191 L.Ed.2d 464 (2015)); see also Bell
            v. Cone, 535 U.S. 685, 694, 122 S. Ct. 1843,
            152 L.Ed.2d 914 (2002) (explaining that “an
            unreasonable application is different from an
            incorrect one.”).


Knight, 936 F.3d at 1330–31.

      To   obtain   habeas   relief,   the   state   court   decision   must

unquestionably conflict with Supreme Court precedent, not dicta.

Harrington v. Richter, 562 U.S. 86, 102 (2011).              If some fair-

minded jurists could agree with the lower court's decision, habeas

relief must be denied.       Meders v. Warden, Ga. Diagnostic Prison,

911 F.3d 1335, 1351 (11th Cir.), cert. denied, 140 S. Ct. 394

(2019).    Therefore, unless the petitioner shows the state-court's
                                  5
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 6 of 24 PageID 929




ruling was so lacking in justification that there was error well

understood and comprehended in existing law beyond any possibility

for fair-minded disagreement, there is no entitlement to habeas

relief.   Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

      This Court must accept that a state court's finding of fact,

whether a state trial court or appellate court, is entitled to a

presumption of correctness under 28 U.S.C. § 2254(e)(1).               “The

state court’s factual determinations are presumed correct, absent

clear and convincing evidence to the contrary.”          Sealey, 954 F.3d

at 1354 (quoting 28 U.S.C. § 2254(e)(1)).            This presumption of

correctness, however, applies only to findings of fact, not mixed

determinations of law and fact.          Brannan v. GDCP Warden, 541 F.

App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing the

distinction between a pure question of fact from a mixed question

of law and fact), cert. denied, 573 U.S. 906 (2014).           Where there

has been one reasoned state court judgment rejecting a federal

claim followed by an unexplained order upholding that judgement,

federal habeas courts employ a "look through" presumption: "the

federal court should 'look through' the unexplained decision to

the last related state-court decision that does provide a relevant

rationale. It should then presume that the unexplained decision

adopted the same reasoning."       Wilson v. Sellers, 138 S. Ct. 1188,

1192 (2018) (Wilson).
                                     6
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 7 of 24 PageID 930




      Thus,    the    reviewing        federal     court’s    habeas    corpus

consideration of a petition under AEDPA is a guard against extreme

malfunctions in the state criminal justice systems, not a mechanism

for ordinary error correction.               Richter, 562 U.S. at 102-103

(citation and quotation marks omitted).              As noted in Sealey, 954

F.3d at 1354 (citations omitted), when reviewing whether there has

been an unreasonable application of federal law, “[t]he key word

is   ‘unreasonable,’     which    is        more   than   simply   incorrect.”

Consequently, state-court judgments will not easily be set aside

due to the applicability of the highly deferential AEDPA standard

that is intentionally difficult to meet.              See Richter, 562 U.S.

at 102.   Although a high hurdle, this high standard does not impose

a complete bar to issuing a writ, but it severely limits those

occasions to those "where there is no possibility fairminded

jurists could disagree that the state court's decision conflicts"

with Supreme Court precedent.          Id.

                                  V.    GROUND ONE

      Respondents assert ground one is unexhausted and procedurally

defaulted.    Response at 14-17.        The doctrine of procedural default

requires the following:

                 Federal habeas courts reviewing the
            constitutionality of a state prisoner's
            conviction and sentence are guided by rules


                                        7
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 8 of 24 PageID 931




            designed to ensure that state court judgments
            are   accorded   the  finality   and   respect
            necessary to preserve the integrity of legal
            proceedings within our system of federalism.
            These rules include the doctrine of procedural
            default, under which a federal court will not
            review the merits of claims, including
            constitutional claims, that a state court
            declined to hear because the prisoner failed
            to abide by a state procedural rule. See,
            e.g., Coleman,[2] supra, at 747-748, 111 S.
            Ct. 2546; Sykes,[3] supra, at 84-85, 97 S. Ct.
            2497. A state court's invocation of a
            procedural rule to deny a prisoner's claims
            precludes federal review of the claims if,
            among other requisites, the state procedural
            rule is a nonfederal ground adequate to
            support the judgment and the rule is firmly
            established and consistently followed. See,
            e.g., Walker v. Martin, 562 U.S. ----, ----,
            131 S. Ct. 1120, 1127-1128, 179 L.Ed.2d 62
            (2011); Beard v. Kindler, 558 U.S.----, ----,
            130 S. Ct. 612, 617-618, 175 L.Ed.2d 417
            (2009). The doctrine barring procedurally
            defaulted claims from being heard is not
            without exceptions. A prisoner may obtain
            federal review of a defaulted claim by showing
            cause for the default and prejudice from a
            violation of federal law. See Coleman, 501
            U.S., at 750, 111 S. Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).

       A petition for writ of habeas corpus should not be entertained

unless the petitioner has first exhausted his state court remedies.

Castille v. Peoples, 489 U.S. 346, 349 (1989); Rose v. Lundy, 455



2   Coleman v. Thompson, 501 U.S. 722 (1991).

3   Wainwright v. Sykes, 433 U.S. 72 (1977).

                                     8
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 9 of 24 PageID 932




U.S.   509    (1982).     A   procedural     default      arises   "when      'the

petitioner fails to raise the [federal] claim in state court and

it is clear from state law that any future attempts at exhaustion

would be futile.'"      Owen v. Sec'y, Dep't of Corr., 568 F.3d 894,

908 n.9 (11th Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d 1300,

1304 (11th Cir. 2003)), cert. denied, 558 U.S. 1151 (2010).

       There are, however, allowable exceptions to the procedural

default doctrine; "[a] prisoner may obtain federal review of a

defaulted claim by showing cause for the default and prejudice

from a violation of federal law."                 Martinez, 566 U.S. at 10

(citing Coleman, 501 U.S. at 750).                To demonstrate cause, a

petitioner must show some objective factor external to the defense

impeded his effort to properly raise the claim in state court.

Wright v. Hopper, 169 F.3d 695, 703 (11th Cir.), cert. denied, 528

U.S. 934 (1999).        If cause is established, a petitioner must

demonstrate prejudice.        To demonstrate prejudice, a petitioner

must show "there is at least a reasonable probability that the

result   of   the   proceeding   would     have    been   different     had     the

constitutional violation not occurred."            Owen, 568 F.3d at 908.

       Alternatively,    a    petitioner     may     obtain    review      of     a

procedurally barred claim if he satisfies the actual innocence

“gateway” established in Schlup v. Delo, 513 U.S. 298 (1995).                   The


                                     9
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 10 of 24 PageID 933




gateway exception is meant to prevent a constitutional error at

trial from causing a miscarriage of justice and conviction of the

actually innocent.       Kuenzel v. Comm’r, Ala. Dep’t of Corr., 690

F.3d 1311, 1314 (11th Cir. 2012) (per curiam) (quoting Schlup, 513

U.S. at 324), cert. denied, 569 U.S. 1004 (2013).

      Respondents assert the construed claim of a deprivation of

due process of law due to the information being filed in bad faith

was not properly raised in the trial court.        Response at 14.     Thus,

Respondents argue the trial court never considered the merits of

the claim and, consequently, it was never exhausted.                Id.   In

addressing the question of exhaustion, a district court must ask

whether the claim was raised in the state court proceedings and

whether the state court was alerted to the federal nature of the

claim:

            Before seeking § 2254 habeas relief in federal
            court, a petitioner must exhaust all state
            court remedies available for challenging his
            conviction. See 28 U.S.C. § 2254(b), (c). For
            a federal claim to be exhausted, the
            petitioner must have "fairly presented [it] to
            the state courts." McNair v. Campbell, 416
            F.3d 1291, 1302 (11th Cir. 2005). The Supreme
            Court has suggested that a litigant could do
            so by including in his claim before the state
            appellate court "the federal source of law on
            which he relies or a case deciding such a claim
            on federal grounds, or by simply labeling the
            claim 'federal.'" Baldwin v. Reese, 541 U.S.
            27, 32, 124 S. Ct. 1347, 158 L.Ed.2d 64 (2004).


                                     10
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 11 of 24 PageID 934




             The Court's guidance in Baldwin "must be
             applied with common sense and in light of the
             purpose     underlying      the      exhaustion
             requirement"-namely, giving the state courts
             "a meaningful opportunity" to address the
             federal claim. McNair, 416 F.3d at 1302. Thus,
             a petitioner could not satisfy the exhaustion
             requirement merely by presenting the state
             court with "all the facts necessary to support
             the claim," or by making a "somewhat similar
             state law claim." Kelley,[4] 377 F.3d at 134-
             44. Rather, he must make his claims in a manner
             that provides the state courts with "the
             opportunity   to   apply   controlling    legal
             principles to the facts bearing upon (his)
             [federal] constitutional claim." Id. at 1344
             (quotation omitted).

Lucas v. Sec'y, Dep't of Corr., 682 F.3d 1342, 1351-52 (11th Cir.

2012), cert. denied, 568 U.S. 1104 (2013).

       The   record   demonstrates   Petitioner    did   not   assert   this

alleged due process deprivation in the trial court, nor did he

raise such a claim on direct appeal or in his Rule 3.850 motion.

On direct appeal, his appellate counsel filed an Anders5 brief.

(Doc. 10-2 at 238-49).        The 1st DCA, on October 10, 2012, gave

Petitioner thirty days to serve a pro se brief, warning Petitioner

that failure to do so would result in the case being presented to

the court without benefit of a pro se brief.                   Id. at 251.



4 Kelley v. Sec’y for the Dep’t of Corr., 377 F.3d 1317 (11th Cir.
2004), cert. denied, 545 U.S. 1149 (2005).

5   Anders v. California, 386 U.S. 738 (1967).

                                     11
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 12 of 24 PageID 935




Petitioner did not file a brief,6 and the 1st DCA affirmed per

curiam.    Id. at 253.

      In his Rule 3.850 motion, Petitioner, through counsel, raised

claims of ineffective assistance of trial counsel.                Id. at 260-

76.     The trial court denied the motion.         Id. at 294-301.    The 1st

DCA affirmed with a written opinion.               Id. at 330-34. Notably,

Petitioner does not raise a claim of ineffective assistance of

counsel in this Court.

      After a thorough review of the record before the Court, the

Court     concludes   Petitioner    failed    to    exhaust   a    Fourteenth

Amendment claim in the state courts.          It is clear from state law

that any future attempts at exhaustion of this ground would be

futile.      As such, Petitioner has procedurally defaulted this

ground for relief.         Petitioner has failed to show cause and




     6 Notably, on direct appeal, Petitioner failed to file a brief
and reference a federal source of law or any case deciding a claim
on federal grounds, and he did not label any claims as federal.
Thus, Petitioner never gave the state court a meaningful
opportunity   to   address    a   Fourteenth   Amendment    federal
constitutional claim or any other constitutional claim. As such,
Petitioner has procedurally defaulted his claims of constitutional
error. He has not shown cause and prejudice or that a fundamental
miscarriage of justice will result if the Court does not reach the
merits of his claims of constitutional error.


                                     12
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 13 of 24 PageID 936




prejudice or that a fundamental miscarriage of justice will result

if the Court does not reach the merits of ground one.

      The Court finds Petitioner’s claim of a deprivation of due

process of law based on his assertion that the information was

filed in bad faith is unexhausted and procedurally defaulted.

Petitioner has      neither   shown cause and prejudice nor that a

fundamental miscarriage of justice will result if the claim is not

addressed on its merits.        Consequently, ground one is due to be

denied.

      Alternatively, Respondents assert the information adequately

placed Petitioner on notice of the offense, satisfying due process

requirements.     Response at 18-20.       “Cases in [the United States

Supreme Court] have long proceeded on the premise that the Due

Process Clause guarantees the fundamental elements of fairness in

a criminal trial.”      Spencer v. State of Tex., 385 U.S. 554, 563-

64 (1967).    Under due process protections, Petitioner is entitled

to notice of the charges against him to be able to adequately

prepare to defend himself.        Cole v. Arkansas, 333 U.S. 196, 201

(1948).

      The information charged Petitioner with carjacking (count

one) and leaving the scene of an accident involving unattended




                                     13
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 14 of 24 PageID 937




property    (count   two).      In   pertinent   part, 7 the    information

charged:

                 JAMES ROY CARTER on September 6, 2011, in
            the County of Duval and the State of Florida,
            did unlawfully by force, violence, assault, or
            putting in fear, take a motor vehicle, from
            the person or custody of Chao Chen, with the
            intent to permanently or temporarily deprive
            the lawful owner or custodian of the motor
            vehicle, contrary to the provisions of Section
            812.133(2)(b), Florida Statutes.

(Doc. 10-1 at 22).

      To implicate due process rights, an information must fail to

provide adequate notice of the charges:

            “[A]n indictment is sufficient if it, first,
            contains the elements of the offense charged
            and fairly informs a defendant of the charge
            against which he must defend, and, second,
            enables him to plead an acquittal or
            conviction in bar of future prosecutions for
            the same offense.” Hamling v. United States,
            418 U.S. 87, 117, 94 S. Ct. 2887, 41 L.Ed.2d
            590 (1974); see also United States v. Steele,
            178 F.3d 1230, 1233–34 (11th Cir. 1999)
            (similar). “For an indictment to be valid, it
            must contain the elements of the offense
            intended to be charged, and sufficiently
            apprise the defendant of what he must be
            prepared to meet.” United States v. Sharpe,
            438 F.3d 1257, 1263 (11th Cir. 2006) (citation
            omitted).




7 Petitioner went to trial on count one of the information. (Doc.
10-1 at 147, 154). The state nolle prossed count two. (Doc. 10-
1 at 141) (Doc. 10-2 at 331 n.1).

                                     14
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 15 of 24 PageID 938




United States v. Middleton, No. 13-0161-WS, 2013 WL 5498268, at *1

(S.D. Ala. Oct. 1, 2013).         Of import, “due process prohibits a

defendant from being convicted of a crime not charged in the

information or indictment.”       Rogers v. State, 963 So. 2d 328, 332

(Fla. 2nd DCA 2007) (quoting Crain v. State, 894 So. 2d 59, 69

(Fla. 2004)).

      The record shows the trial court instructed the jury, to prove

the crime of carjacking, the state had to prove three elements

beyond a reasonable doubt: (1) the accused took the motor vehicle

from the person or custody of the victim; (2) force, violence,

assault, or putting in fear was used in the course of the taking;

and   (3)   the   taking   was   with    the   intent   to   temporarily   or

permanently deprive the victim of his right to the motor vehicle

or any benefit from it.           (Doc. 10-1 at 34).          Comparing the

information to the trial court’s instructions, the information

contains all three elements of the offense of carjacking.           Indeed,

there is nothing missing from the information which restricted

Petitioner’s “ability to put on an effective defense.”           Middleton,

2013 WL 5498268, at *2.           Through the information, Petitioner

received adequate notice of the charge of carjacking to prepare

for trial and to enable him to plead, in the future, he already

faced the charge against further prosecution.


                                        15
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 16 of 24 PageID 939




       It is important to recognize,

            “[n]o principle of procedural due process is
            more clearly established than that notice of
            the specific charge, and a chance to be heard
            in a trial of the issues raised by that charge,
            if desired, are among the constitutional
            rights of every accused in a criminal
            proceeding in all courts, state or federal.”
            Cole v. Arkansas, 333 U.S. 196, 201, 68 S. Ct.
            514, 92 L. Ed. 644 (1948). This right of a
            defendant “to reasonable notice of a charge
            against him,” In re Oliver, 333 U.S. 257, 273,
            68 S. Ct. 499, 92 L. Ed. 682 (1948),
            “contemplates that the accused be ... informed
            [of the nature and cause of the accusation]
            sufficiently in advance of trial or sentence
            to enable him to determine the nature of the
            plea to be entered and to prepare his defense
            if one is to be made,” id. at 279 n. 1, 68 S.
            Ct. 499 (Rutledge, J., concurring). “In order
            for an accusation of a crime (whether by
            indictment or some other form) to be proper
            under the common law, and thus proper under
            the codification of the common-law rights in
            the Fifth and Sixth Amendments, it must allege
            all elements of that crime....” Apprendi,[8]
            530 U.S. at 500, 120 S. Ct. 2348 (Thomas, J.,
            concurring).

Rogers, 963 So. 2d at 332.

       In this case, Petitioner was informed of the nature and cause

of the accusation of carjacking in advance of trial so that he

could determine the nature of his plea and prepare his defense.

Moreover, the information properly alleged all elements of the




8   Apprendi v. New Jersey, 530 U.S. 466 (2000).

                                     16
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 17 of 24 PageID 940




offense of carjacking.         Therefore, Petitioner has not shown a

deprivation of due process of law or any other constitutional

violation and he is not entitled to habeas relief.

      Finally, Respondents submit, to the extent Petitioner argues

insufficiency of the evidence, the evidence at trial was sufficient

to support every element of the offense of carjacking.             Response

at 20-22.      The court reviewing a claim under the standard set

forth in Jackson v. Virginia, 443 U.S. 307 (1979), may only set

aside a jury’s verdict, “only if no rational trier of fact could

have agreed with the jury.”       Coleman v. Johnson, 566 U.S. 650, 651

(2012) (per curiam) (quoting Cavazos v. Smith, 565 U.S. 1, 2 (2011)

(per curiam)).     Indeed,

            Jackson says that evidence is sufficient to
            support a conviction so long as “after viewing
            the evidence in the light most favorable to
            the prosecution, any rational trier of fact
            could have found the essential elements of the
            crime beyond a reasonable doubt.” 443 U.S., at
            319, 99 S. Ct. 2781. It also unambiguously
            instructs that a reviewing court “faced with
            a record of historical facts that supports
            conflicting inferences must presume—even if it
            does not affirmatively appear in the record—
            that the trier of fact resolved any such
            conflicts in favor of the prosecution, and
            must defer to that resolution.” Id., at 326,
            99 S. Ct. 2781.

Cavazos v. Smith, 565 U.S. at 7.




                                     17
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 18 of 24 PageID 941




       Testimony from the state’s witnesses supported the jury’s

verdict that Petitioner took the motor vehicle from Mr. Chen;

Petitioner used force, violence, and an assault to take the vehicle

(Petitioner and the victim fought and struggled over the keys to

the    vehicle    according    to   the    testimony   of    the   victim);    and

Petitioner       took   the   vehicle     to   temporarily   (or   permanently)

deprive Mr. Chen of his right to the motor vehicle or any benefit

from it (Petitioner drove off in the vehicle).               (Doc. 10-2 at 242-

44, summary of state’s case).             Considering all of evidence in the

light most favorable to the state, there was certainly sufficient

evidence to support the conviction for carjacking.                 Petitioner is

not entitled to relief on ground one.

       Liberally    construing      the    Petition,   Petitioner     raises    an

additional claim.         In the supporting facts of ground one, he

contends he had to be charged with the greater offense, carjacking

with a weapon, to be legally sentenced to life in prison.               Petition

at 6-7.      Twice, the trial court soundly rejected Petitioner’s

contention that he was improperly sentenced to life in prison.

Petitioner raised a comparable issue in a motion to correct illegal

sentence pursuant to Rule 3.800(a), Fla. Stat.               (Doc. 10-2 at 356-

58).    The trial court denied the motion, finding Petitioner was

correctly adjudicated and sentenced as a habitual felony offender


                                          18
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 19 of 24 PageID 942




and   concluding    the   sentence   imposed   was   lawful,   correct   and

appropriate.     Id. at 361-73.

      Petitioner raised a comparable claim in a second Rule 3.800(a)

motion.    Id. at 375-401; (Doc. 10-3 at 1-15).       In its Order Denying

Defendant’s Motion to Correct Illegal Sentence, the trial court

denied relief.     (Doc. 10-3 at 17-28).       The court noted Petitioner

had been convicted of carjacking and sentenced as a habitual felony

offender to a term of life in prison, id. at 17, and the 1st DCA

affirmed.     Carter v. State, 108 So. 3d 1081 (Fla. 1st DCA 2013)

(per curiam) (unpublished).          Although recognizing that unarmed

carjacking is a first degree felony subject to a sentence of up to

thirty years pursuant to § 812.133(2)(b), Fla. Stat., the court

opined that because Petitioner was designated a habitual felony

offender, the court legally enhanced his sentence up to life

pursuant to § 775.084(4)(a), Fla. Stat.          (Doc. 10-3 at 17).      The

court found, based on this legal and authorized enhancement, the

life sentence did not exceed any statutory maximum.               Id.    The

court further found Petitioner qualified as a habitual felony

offender, having at least three prior felonies, with at least one

of which was not related to the purchase or possession of a

controlled substance.       Id. at 17-18.      As such, the court denied

the motion to correct illegal sentence.          Id. at 18.


                                     19
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 20 of 24 PageID 943




       Petitioner’s claim is refuted by the record.             The state filed

a Notice of Intent to Classify Defendant as an Habitual Felony

Offender.     (Doc. 10-1 at 24).         Petitioner and his counsel were

provided copies of the notice.               Id.     At sentencing, the court

relied on two qualifying felonies, one for the sale or delivery of

cocaine, and one for the sale of cannabis.                Id. at 119-20.    The

court determined they were qualifying felonies, they occurred on

separate dates, and that one or both of the convictions or release

therefrom was within five years of the current offense.                 Id. at

120.     The court found Petitioner met the criteria to be classified

as a habitual felony offender.          Id. at 121

       The documents concerning the prior offenses supporting the

habitual offender sentence are in the record.               Id. at 61-71.   The

record shows these qualifying prior felony convictions existed.

Petitioner did not contest the convictions, admitting they were

his.      Id. at 119-20.      Neither side had any information that

Petitioner had received a pardon for either prior offense or that

either     offense   had   been   set        aside   in   any   post-conviction

proceeding.     Id. at 120.       Based on the above, the trial court

properly classified Petitioner as a habitual felony offender and

he is not entitled to habeas relief as the claim has no merit.




                                        20
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 21 of 24 PageID 944




      Alternatively, the Court finds this additional claim presents

an issue purely of state law that is not cognizable on federal

habeas review.      It involves a statutory interpretation of state

law by state courts, not a claim of constitutional dimension that

Petitioner is in custody in violation of the Constitution or law

or treaties of the United States.         28 U.S.C. § 2254(a).   Of import,

the writ of habeas corpus under 28 U.S.C. § 2254 “was not enacted

to enforce State-created rights.”           Cabberiza v. Moore, 217 F.3d

1329, 1333 (11th Cir. 2000) (citing Branan v. Booth, 861 F.2d 1507,

1508 (11th Cir. 1988)), cert. denied, 531 U.S. 1170 (2001).

      The law in the Eleventh Circuit allows that only in cases of

federal constitutional error will a federal writ of habeas corpus

be available.     See Jones v. Goodwin, 982 F.2d 464, 471 (11th Cir.

1993); Krasnow v. Navarro, 909 F.2d 451, 452 (11th Cir. 1990).

Consequently, federal habeas relief does not lie for errors of

state law.      It is certainly not the province of this Court to

reexamine state-court determinations on issues of state law.             See

Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).            "This limitation

on federal habeas review is of equal force when a petition, which

actually involves state law issues, is 'couched in terms of equal

protection and due process.'"          Branan v. Booth, 861 F.2d 1507,




                                     21
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 22 of 24 PageID 945




1508 (11th Cir. 1988) (per curiam) (quoting Willeford v. Estelle,

538 F.2d 1194, 1198 (5th Cir. 1976)).

      The federal habeas corpus court will be bound by the Florida

court's interpretation of its own laws unless that interpretation

breaches a federal constitutional mandate.          McCoy v. Newsome, 953

F.2d 1252, 1264 (11th Cir. 1992) (per curiam), cert. denied, 504

U.S. 944 (1992).      Since this additional claim presents an issue

that is not cognizable in this habeas proceeding, it cannot provide

a basis for federal habeas corpus relief.           Furthermore, there is

no breach of a federal constitution mandate and Petitioner is not

entitled to federal habeas relief.

      Petitioner also contends he was acquitted on the merits of

carjacking.     Petition at 10.      He bases his argument on the fact

that in its order denying the motion for post-conviction relief

dated September 7, 2016, the circuit court said the state filed a

nolle prosequi as to count one.        Id.   The record does show, in the

Order Denying Defendant’s Motion for Postconviction Relief, a

scrivener’s error or mere misstatement by the court.             (Doc. 10-2

at 294).    After stating Petitioner proceeded to trial on count one

only, was convicted by a jury and sentenced to life as a habitual

felony offender, the court then noted the state “filed a nolle

prosequi as to Count 1.”           Id. (emphasis added).         The court


                                     22
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 23 of 24 PageID 946




referenced its Exhibit C, the Judgment and Sentence reflecting the

conviction for count one, carjacking, and the life sentence as a

habitual felony offender.         Id. at 305-10.

      As   previously        noted,     the   record    clearly   demonstrates

Petitioner was convicted by a jury of count one, the carjacking

offense, and the state, at sentencing, nolle prossed count two,

not count one.        (Doc. 10-1 at 141).              Therefore, the court’s

statement that the state filed a nolle prosequi as to count one

was a mere misstatement concerning the facts in the record or a

scrivener’s error.       Petitioner is not entitled to relief on his

contention that he was acquitted of the offense of carjacking as

he clearly was not acquitted of carjacking.              Therefore, Petitioner

is   not   entitled     to     habeas     corpus   relief    on   this   claim.

      Accordingly, it is now

      ORDERED AND ADJUDGED:

      1.    The Petition for Writ of Habeas Corpus (Doc. 1) is

DENIED.

      2.    This action is DISMISSED WITH PREJUDICE.

      3.    The Clerk shall enter judgment accordingly and close

this case.

      4.    If Petitioner appeals the denial of his Petition for

Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of


                                         23
Case 3:18-cv-00809-BJD-JBT Document 13 Filed 06/16/20 Page 24 of 24 PageID 947




appealability.    9   Because     this       Court   has    determined     that   a

certificate of appealability is not warranted, the Clerk shall

terminate from the pending motions report any motion to proceed on

appeal   as   a   pauper   that   may    be    filed   in   this   case.      Such

termination shall serve as a denial of the motion.

      DONE AND ORDERED at Jacksonville, Florida, this 16th day of

June, 2020.




sa 6/11
c:
James Roy Carter
Counsel of Record




9 This Court should issue a certificate of appealability only if a
petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)).    Upon due consideration, this Court will
deny a certificate of appealability.


                                        24
